Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Continuation
Applicant’s request is a continuation of Application 16143185, now US Patent No. 10805538. Applicant's submission filed on 10/06/2020 has been entered.
Claims 1-21 canceled. 
Currently claim 22-41 pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-41 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-18 of US Patent 10803320. 

U. S. Patent 10803320 
Current Application 17/063954
1.  A method comprising: receiving, by a processor of a tray management 

tools placed in a tray, wherein the first data is obtained before usage of the 
plurality of tools and the second data is obtained after usage of the plurality 
of tools;  determining, by the processor, a weight discrepancy of the plurality 
of tools upon receiving the second data, wherein the weight discrepancy is 
computed as a difference of the first data and the second data;  obtaining, by 
the processor, a plurality of video segments captured by at least one image sensor, wherein each of the plurality of video segments is captured if the weight discrepancy is determined to be above a threshold and continues till the weight discrepancy is determined to be below the threshold;  
plurality of tools; and generating a recommendation to track the at least one missing tool if the user input is received as completion of the usage of the plurality of tools. 



communicatively coupled with the processor, wherein the memory stores 
processor-executable instructions, which on execution cause the processor to: receive at least a first data and a second data associated with a plurality of tools placed in a tray, wherein the first data is obtained before usage of the plurality of tools and the second data is obtained after usage of the plurality of tools; determine a weight discrepancy of the plurality of tools upon receiving the second data, wherein the weight discrepancy is computed as a difference of the first data and the second data;  obtain a plurality of video segments captured by at least one image sensor, wherein each 


stored thereon that when processed by at least one processor cause a tray 
management system to perform acts of: receiving at least a first data and a 
second data associated with a plurality of tools placed in a tray, wherein the 
first data is obtained before usage of the plurality of tools and the second 
data is obtained after usage of the plurality of tools;  determining a weight 
discrepancy of the plurality of tools upon receiving the second data, wherein the weight discrepancy is computed as a difference of the first data and the second data; obtaining a plurality of video segments captured by 
occurrence of removing of the at least one missing tool from the tray;  receive 
a user input in response to the alert, wherein the user input may indicate one 
of continuation and completion of the usage of the plurality of tools;  and 
generate a recommendation to track the at least one missing tool if the user 






Regarding Instant independent claims 22, 34, and 38 versus those of independent claims 1, 7, and 13 of patent ‘3320’
      Although the claims at issue are not identical, they are not patentably distinct from each other. As the respective independent claims 1, 7, and 13 of the Patent “3320” encompasses all the teachings of the instant claim 22, 34, and 38, respectively. 
 
    Furthermore, Patented dependent claims 2 corresponds and encompasses all the languages of instant dependent claims 27, claim 3 corresponds to claim 28, claim 4 corresponds to claim 29, claim 5 corresponds to claim 30, claim 6 corresponds to claim 26, claim 8 corresponds to claim 35, claim 9 corresponds to claim 28, claim 10 corresponds to claim 29, claim 11 corresponds to claim 36, claim 12 corresponds to claim 37, claim 14 corresponds to claim 39, claim 15 corresponds to claim 28, claim 16 corresponds to claim 29, claim 17 corresponds to claim 36, and claim 18 corresponds to claim 41. Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 34, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Londo et al (US 2017/0123399, A1), in view of Bashkin et al. (US 2018/0091782, A1), and further in view of Stephen et al. (US 10733565, A1).

     Regarding claim 22, Londo teaches in at least para. 0021, 0026, and 0054 a method comprising: 
receiving, by a processor of a tray management system (receiving from at least one of the controllers 17 comprising each a processor included in of a tool inventory management system of at least para. 0021 comprising a container or the tray management system),  at least a first data and a second data associated with a plurality of tools placed in a tray, wherein the first data is obtained before usage of the plurality of tools and the second data is obtained after usage of the plurality of tools (tools data in at least para. 0030 is received in real time further cited in at least para. 0042 and 0046 from sensors 93 for receiving and transmitting tools data comprising at least a first data comprising a presence data or weight data and a second data as further noted in at least para. 0057, and 0058 associated with a plurality of tools placed in a tray, wherein the first data is obtained before usage of the plurality of tools and the second data is obtained after usage of the plurality tools).

     Bashkin teaches in at least 0006, 0027, and 0044 an item inventory management system comprising a set of cameras, the inventory comprises rentals items such as tools taught in at least para. 0038, the cameras recording real-time videos of at least capturing images of a user accessing one of the inventory item and capturing images of said items returned, removed, or deposited on a container of said inventory system, further taught in at least para. 0048 the determining, by the processor, a weight discrepancy of the plurality of items on the shelves indicative in a case as said tools upon receiving the second data, wherein the weight discrepancy is computed as a difference of the first data and the second data, data captured by the imaging means including at least the cameras, and scanners further implied in para. 0047-0051 are to capture and identify in each of said clips or the 
     However, Londo in view of Bashkin are silent regarding wherein displaying an alert about the at least one missing tool, the alert comprising an image of the at least one missing tool.
   Stephens teaches in at least Col. 4, lines 37-45 an inventory management system comprising the monitoring and management of equipments, or as further implied tools on stored on shelves or said tray, Stephens further teaches in at least lines 34-65 of Col. 18, detecting by at least weight sensors and weight discrepancies 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Londo in view of Bashkin to include wherein displaying an alert about the at least one missing tool, the alert comprising an image of the at least one missing tool, as illustrated above, as Londo in view of Bashkin, and further in view of Stephens are in the same field of endeavor of managing and monitoring a tool or items inventory system where at least a detecting means is configured to track items or tools removal, replaced or missing, as one skill in the art would appreciate the detecting means may comprise a weight scaling device for obtaining a weight discrepancy of the plurality of tools before and after being removed, and at least a camera device and a scanning device for capturing said weight discrepancies images and images of a user accessing said tools for correctly identifying the perpetrator of a missing tool or a tool that has not been replaced or returned, Stephens further complements the prior arts of Londo in view of Bashkin in the sense where a user or administrator in real time know the status of said tools by displaying at least a sequence of captured images displaying 

     Regarding claim 34, Londo teaches a tray management system (a tool inventory management system indicative of said tray management system is taught in at least para. 0021 comprising a plurality of containers containing each a plurality of tools), comprising: 
a processor (at least one of the controllers 17 of at least para. 0021 and 0072 comprising each a processor), a memory communicatively coupled with the 
wherein the memory stores processor-executable instructions, which on execution cause the processor to: receive at least a first data and a second data associated with a plurality of tools placed in a tray, wherein the first data is obtained before usage of the plurality of tools and the second data is obtained after usage of the plurality of tools (tools data in at least para. 0030 is received in real time further cited in at least para. 0042 and 0046 from sensors 93 for receiving and transmitting tools data comprising at least a first data comprising a presence data or weight data and a second data as further noted in at least para. 0057, and 0058 associated with a plurality of tools placed in a tray, wherein the first data is obtained before usage of the plurality of tools and the second data is obtained after usage of the plurality tools).
     However, Londo is silent regarding wherein determine a weight discrepancy of the plurality of tools upon receiving the second data, wherein the weight discrepancy is computed as a difference of the first data and the second data; 
obtain a plurality of video segments captured by at least one image sensor, 
wherein each of the plurality of video segments is captured when the weight discrepancy is determined to be above a threshold; identify at least one missing 
     Bashkin teaches in at least 0006, 0027, and 0044 an item inventory management system comprising a set of cameras, the inventory comprises rentals items such as tools taught in at least para. 0038, the cameras recording real-time videos of at least capturing images of a user accessing one of the inventory item and capturing images of said items returned, removed, or deposited on a container of said inventory system, further taught in at least para. 0048 the determining, by the processor, a weight discrepancy of the plurality of items on the shelves indicative in a case as said tools upon receiving the second data, wherein the weight discrepancy is computed as a difference of the first data and the second data, data captured by the imaging means including at least the cameras, and scanners further implied in para. 0047-0051 are to capture and identify in each of said clips or the plurality of video segments captured if the weight discrepancy is determined to be a specific weight when tools are removed from the tray and further in para. 0047-0051 continues for a preset of time till the weight discrepancy is determined to be negligible in a case tools are replaced as further implied n para. 0044, further configured for based on at least para. 0044, and 0049 for determining and identifying, by the processor, at least one missing item or tool using the plurality of video segments. It would have been obvious to one of ordinary skill in the art 
   However, Londo in view of Bashkin are silent regarding wherein display an alert about the at least one missing tool, the alert comprising an image of the at least one missing tool.
     Stephens teaches in at least Col. 4, lines 37-45 an inventory management system comprising the monitoring and management of equipments, or as further implied tools on stored on shelves or said tray, Stephens further teaches in at least lines 34-65 of Col. 18, detecting by at least weight sensors and weight discrepancies removed items 104 from the shelves, and further in at least Figs. 7, and 9-10 using at least cameras 120 to produce generated video image alerts to users in the form of displayed image to display items that were removed by specific users from the shelves indicative in the art as said displayed alert about the at least one missing item which understoodly may have obviously an image of said missing tool. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Londo in view of Bashkin to include wherein display an alert about the at least one 

      Regarding claim 38, Londo teaches a non-transitory computer readable medium including instructions stored thereon that when processed by at least one processor cause a tray management system to perform acts of (at least Fig. 1, and para. 0047 teaches the inventory system comprising at least a computing device and a server comprising a processor and at least one known CPU comprising said non-transitory computer readable medium and said at least one processor for cause the tool inventory system including a collection of rental tools further comprising said tray management system): 
receiving at least a first data and a second data associated with a plurality of tools placed in a tray, wherein the first data is obtained before usage of the plurality of tools and the second data is obtained after usage of the plurality of tools (tools data in at least para. 0030 is received in real time further cited in at least para. 0042 and 0046 from sensors 93 for receiving and transmitting tools data comprising at least a first data comprising a presence data or weight data and a second data as further 
   However, Londo is silent regarding wherein determining a weight discrepancy of the plurality of tools upon receiving the second data, wherein the weight discrepancy is computed as a difference of the first data and the second data; obtaining a plurality of video segments captured by at least one image sensor, wherein each of the plurality of video segments is captured when the weight discrepancy is determined to be above a threshold; identifying at least one missing tool using the plurality of video segments; and displaying an alert about the at least one missing tool, the alert comprising an image of the at least one missing tool.
     Bashkin teaches in at least 0006, 0027, and 0044 an item inventory management system comprising a set of cameras, the inventory comprises rentals items such as tools taught in at least para. 0038, the cameras recording real-time videos of at least capturing images of a user accessing one of the inventory item and capturing images of said items returned, removed, or deposited on a container of said inventory system, further taught in at least para. 0048 the determining, by the processor, a weight discrepancy of the plurality of items on the shelves indicative in a case as said tools upon receiving the second data, wherein the weight discrepancy is computed as a difference of the first data and the second data, data 
      However, Londo in view of Bashkin are silent regarding wherein displaying an alert about the at least one missing tool, the alert comprising an image of the at least one missing tool.
   Stephens teaches in at least Col. 4, lines 37-45 an inventory management system comprising the monitoring and management of equipments, or as further implied 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Londo in view of Bashkin to include wherein said displaying alert about the at least one missing tool, the alert comprising an image of the at least one missing tool, as illustrated above, as Londo in view of Bashkin, and further in view of Stephens are in the same field of endeavor of managing and monitoring a tool or items inventory system where at least a detecting means is configured to track items or tools removal, replaced or missing, as one skill in the art would appreciate the detecting means may comprise a weight scaling device for obtaining a weight discrepancy of the plurality of tools before and after being removed, and at least a camera device and a scanning device for capturing said weight discrepancies images and images of a user accessing said tools for correctly identifying the perpetrator of a missing tool or a tool that has not been replaced or returned, Stephens further complements the prior arts of Londo in 

Claim(s) 22-23, 27-30, and 34-36, and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over the Almogaibil et al. (US 5608193, cited in IDS), in view of Bashkin, and further in view of Stephens.


receiving, by a processor of a tray management system, at least a first data and a second data associated with a plurality of tools placed in a tray, wherein the first data is obtained before usage of the plurality of tools and the second data is obtained after usage of the plurality of tools (tools data in at least lines 11-21 of Col. 2 teaches received in real time from sensors in the computing device comprising said processor for receiving and transmitting tools data comprising at least a first data comprising a presence data or weight data and a second data associated with a plurality of tools placed in a tray, wherein the first data is obtained before usage of the plurality of tools and the second data is obtained after usage of the plurality tools); determining, by the processor, a weight discrepancy of the plurality of tools upon receiving the second data, wherein the weight discrepancy is computed as a difference of the first data and the second data (at least the Abstract and lines 11-21 of Col. 2 further teaches the determining weight discrepancy of the plurality of tools upon receiving the second data, wherein the weight discrepancy is computed as a difference of the first data and the second data).
   However, Almogaibil is silent regarding wherein obtaining, by the processor, a plurality of video segments captured by at least one image sensor, wherein each of 
     Bashkin teaches in at least 0006, 0027, and 0044 an item inventory management system comprising a set of cameras, the inventory comprises rentals items such as tools taught in at least para. 0038, the cameras recording real-time videos of at least capturing images of a user accessing one of the inventory item and capturing images of said items returned, removed, or deposited on a container of said inventory system, further taught in at least para. 0048 the determining, by the processor, a weight discrepancy of the plurality of items on the shelves indicative in a case as said tools upon receiving the second data, wherein the weight discrepancy is computed as a difference of the first data and the second data, data captured by the imaging means including at least the cameras, and scanners further implied in para. 0047-0051 are to capture and identify in each of said clips or the plurality of video segments captured if the weight discrepancy is determined to be a specific weight when tools are removed from the tray and further in para. 0047-0051 continues for a preset of time till the weight discrepancy is determined to be negligible in a case tools are replaced as further implied in para. 0044, further 
   However, Almogaibil in view of Bashkin are silent regarding wherein displaying an alert about the at least one missing tool, the alert comprising an image of the at least one missing tool.
   Stephens teaches in at least Col. 4, lines 37-45 an inventory management system comprising the monitoring and management of equipments, or as further implied tools on stored on shelves or said tray, Stephens further teaches in at least lines 34-65 of Col. 18, detecting by at least weight sensors and weight discrepancies removed items 104 from the shelves, and further in at least Figs. 7, and 9-10 using at least cameras 120 to produce generated video image alerts to users in the form of displayed image to display items that were removed by specific users from the shelves indicative in the art as said displayed alert about the at least one missing 

     Regarding claim 23 (according to claim 22), Almogaibil is silent regarding wherein the capturing of each video segment is continued until the weight discrepancy is determined to be below the threshold.
    Baskin teaches in at least para. 0045 a case of video tracking of items removed and a case of video tracking of returned items, said video tracking of removed items until the returning as understood in the art may obviously comprise as understood in the art said continued tracking or capturing video segment which would obviously continue until said weight discrepancy is determined to be below the threshold. It would have been obvious to one of ordinary skill in the art before 




    Regarding claim 28 (as claimed in claim 27), Almogaibil is silent wherein verifying the user of the plurality of tools comprising steps of: Attorney Docket No. TMS2001US30receiving an image of the user captured by the at least one image sensor; determining access to the plurality of tools by the user based on user image and user profile corresponding to the user; and verifying the user as authorized user to access the plurality of tools based on successful determination of access to the plurality of tools.  
      Bashkin further teaches in at least para. 0039, 0040, and 0051 obtaining of user captured image data by the cameras, and determining means for determining access to the plurality of items or tools by the user based on user image and user 

    Regarding claim 29 (as claimed in claim 4), Almogaibil is silent wherein capturing of each video segment is continued till length of the current video segment exceeding a maximum threshold time period.  
   Bashkin further teaches the cameras of at least para. 0101 are adapted to capture video images of user when a user enters the inventory room, while being verified, after being verified and further when exiting the room or compound, it is understood in at least para. 0101 the captured video comprises video segment continued till length of the current video segment or the like exceeding a maximum threshold time period after the user exiting the compound. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Almogaibil in view of Bashkin to include wherein capturing of each video segment is continued till length of the 

   The cameras images of at least para. 0006 and 0024 of Bashkin comprises as implied detected of at least one item or tool available in each captured video segment of the plurality of tools, and said real time captured videos obviously enabled as understood in the art the identifying of one or more occurrences of removing the at least one item or tool from the tray in each video segment, Bashkin further teaches the imaging sensors of at least para. 0045 and 0047 further allow said determining successive occurrence of placing the at least one tool or item in the tray for each previous occurrence of removing the at least one tool in one of current and subsequent plurality of video segments and further in at least para. 0045 and 0047 for obviously identifying the at least one missing tool in absence of 

     Regarding claim 34, Almogaibil teaches a tray management system (a tool inventory management system of Fig. 1 and lines 42-48 of Col. 2 containing at 
a processor (at least the computing device of lines 42-48 of Col. 2 comprising said processor),
a memory communicatively coupled with the processor (said at least computer of lines 42-48 of Col. 2 further comprising a hard drive including said memory);
wherein the memory stores processor-executable instructions, which on execution cause the processor to:
 receive at least a first data and a second data associated with a plurality of tools placed in a tray, wherein the first data is obtained before usage of the plurality of tools and the second data is obtained after usage of the plurality of tools (tools data in at least lines 11-21 of Col. 2 teaches received in real time from sensors in the computing device comprising said processor for receiving and transmitting tools data comprising at least a first data comprising a presence data or weight data and a second data associated with a plurality of tools placed in a tray, wherein the first data is obtained before usage of the plurality of tools and the second data is obtained after usage of the plurality tools);  
determine a weight discrepancy of the plurality of tools upon receiving the second data, wherein the weight discrepancy is computed as a difference of the first data and the second data (at least the Abstract and lines 11-21 of Col. 2 further teaches 
   However, Almogaibil is silent regarding wherein 32 obtain a plurality of video segments captured by at least one image sensor, wherein each of the plurality of video segments is captured when the weight discrepancy is determined to be above a threshold; identify at least one missing tool using the plurality of video segments; and display an alert about the at least one missing tool, the alert comprising an image of the at least one missing tool.
     Bashkin teaches in at least 0006, 0027, and 0044 an item inventory management system comprising a set of cameras, the inventory comprises rentals items such as tools taught in at least para. 0038, the cameras recording real-time videos of at least capturing images of a user accessing one of the inventory item and capturing images of said items returned, removed, or deposited on a container of said inventory system, further taught in at least para. 0048 the determining, by the processor, a weight discrepancy of the plurality of items on the shelves indicative in a case as said tools upon receiving the second data, wherein the weight discrepancy is computed as a difference of the first data and the second data, data captured by the imaging means including at least the cameras, and scanners further implied in para. 0047-0051 are to capture and identify in each of said clips or the 
     However, Almogaibil in view of Bashkin are silent regarding wherein display an alert about the at least one missing tool, the alert comprising an image of the at least one missing tool.
   Stephens teaches in at least Col. 4, lines 37-45 an inventory management system comprising the monitoring and management of equipments, or as further implied tools on stored on shelves or said tray, Stephens further teaches in at least lines 34-65 of Col. 18, detecting by at least weight sensors and weight discrepancies 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Londo in view of Bashkin, and further in view of Stephens to include wherein display said alert about the at least one missing tool, the alert comprising an image of the at least one missing tool, as illustrated above, as Almogaibil in view of Bashkin, and further in view of Stephens are in the same field of endeavor of managing and monitoring a tool or items inventory system where at least a detecting means is configured to track items or tools removal, replaced or missing, as one skill in the art would appreciate the detecting means may comprise a weight scaling device for obtaining a weight discrepancy of the plurality of tools before and after being removed, and at least a camera device and a scanning device for capturing said weight discrepancies images and images of a user accessing said tools for correctly identifying the perpetrator of a missing tool or a tool that has not been replaced or returned, Stephens further complements the prior arts of Almogaibil in view of Bashkin in the sense where a user or administrator in real time know the status of 

    Regarding claim 35 (as claimed in claim 34), Almogaibil further teaches the processor receives the first data and the second data from a weighing system communicatively coupled with the processor (Almogaibil further teaches in at least the Abstract and lines 11-21 of Col. 2 further teaches weight data before usage and weight data after usage are collected from at least the scale device indicative 
the first data is a combined weight of the plurality of tools measured before usage of the plurality of tools and upon verifying a user of the plurality of tools, and the second data is combined weight of the plurality of tools measured after at least one tool is removed for usage from the tray or placed back in the tray (further taught in at least the Abstract and lines 11-21 of Col. 2).

     Regarding claim 36 (as claimed in claim 34), Almogaibil is silent wherein the processor is configured to identify the at least one missing tool by performing steps of: detecting at least one tool available in each video segment of the plurality of tools; identifying one or more occurrences of removing the at least one tool from the tray in each video segment; determining a successive occurrence of placing the at least one tool in the tray for each previous occurrence of removing the at least one tool in one of current and subsequent plurality of video segments; and 
identifying the at least one missing tool in absence of the determination of successive occurrence of placing the tool in the tray in one of the current and subsequent plurality of video segments.  
   The cameras images of at least para. 0006 and 0024 of Bashkin comprises as implied detected of at least one item or tool available in each captured video 

     Regarding claim 38, Almogaibil teaches a non-transitory computer readable medium including instructions stored thereon that when processed by at least one processor cause a tray management system to perform acts of (a tool inventory management system of Fig. 1 and lines 42-48 of Col. 2 comprising a hard drive which understoodly  includes said non-transitory computer readable medium including instructions stored thereon that when processed by at least the software or said one processor cause a tool inventory system including the toolbox indicative of said tray management system to perform said acts of),
receiving at least a first data and a second data associated with a plurality of tools placed in a tray, wherein the first data is obtained before usage of the plurality of tools and the second data is obtained after usage of the plurality of tools (tools data in at least lines 11-21 of Col. 2 teaches received in real time from sensors in the computing device comprising said processor for receiving and transmitting tools data comprising at least a first data comprising a presence data or weight data and a second data associated with a plurality of tools placed in a tray, wherein the first 
determining, by the processor, a weight discrepancy of the plurality of tools upon receiving the second data, wherein the weight discrepancy is computed as a difference of the first data and the second data (at least the Abstract and lines 11-21 of Col. 2 further teaches the determining weight discrepancy of the plurality of tools upon receiving the second data, wherein the weight discrepancy is computed as a difference of the first data and the second data).
   However, Almogaibil is silent regarding wherein obtaining a plurality of video segments captured by at least one image sensor, 
wherein each of the plurality of video segments is captured when the weight discrepancy is determined to be above a threshold; identifying at least one missing tool using the plurality of video segments; and displaying an alert about the at least one missing tool, the alert comprising an image of the at least one missing tool.
     Bashkin teaches in at least 0006, 0027, and 0044 an item inventory management system comprising a set of cameras, the inventory comprises rentals items such as tools taught in at least para. 0038, the cameras recording real-time videos of at least capturing images of a user accessing one of the inventory item and capturing images of said items returned, removed, or deposited on a container of said inventory system, further taught in at least para. 0048 the determining, by the 

   Stephens teaches in at least Col. 4, lines 37-45 an inventory management system comprising the monitoring and management of equipments, or as further implied tools on stored on shelves or said tray, Stephens further teaches in at least lines 34-65 of Col. 18, detecting by at least weight sensors and weight discrepancies removed items 104 from the shelves, and further in at least Figs. 7, and 9-10 using at least cameras 120 to produce generated video image alerts to users in the form of displayed image to display items that were removed by specific users from the shelves indicative in the art as said displayed alert about the at least one missing item which understoodly may have obviously an image of said missing tool. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Londo in view of Bashkin, and further in view of Stephens to include wherein said displaying alert about the at least one missing tool, the alert comprising an image of the at least one missing tool, as illustrated above, as Almogaibil in view of Bashkin, and further in view of Stephens are in the same field of endeavor of managing and monitoring a tool or items inventory system where at least a detecting means is configured to track items or tools removal, replaced or missing, as one skill in the art would 

     Regarding claim 39 (as claimed in claim 38), Almogaibil further teaches the processor receives the first data and the second data from a weighing system communicatively coupled with the processor (Almogaibil further teaches in at least the Abstract and lines 11-21 of Col. 2 further teaches weight data before usage and weight data after usage are collected from at least the scale device indicative respectively of said first data and the second data from said weighing system communicatively coupled with the processor); 
the first data is a combined weight of the plurality of tools measured before usage of the plurality of tools and upon verifying a user of the plurality of tools, and the second data is combined weight of the plurality of tools measured after at least one tool is removed for usage from the tray or placed back in the tray (further taught in at least the Abstract and lines 11-21 of Col. 2).

       Regarding claim 40 (as claimed in claim 38), Almogaibil is silent wherein instructions stored thereon further causes the at least one processor to identify the at least one missing tool by performing steps of: 

   The cameras images of at least para. 0006 and 0024 of Bashkin comprises as implied detected of at least one item or tool available in each captured video segment of the plurality of tools, and said real time captured videos obviously enabled as understood in the art the identifying of one or more occurrences of removing the at least one item or tool from the tray in each video segment, Bashkin further teaches the imaging sensors of at least para. 0045 and 0047 further allow said determining successive occurrence of placing the at least one tool or item in the tray for each previous occurrence of removing the at least one tool in one of current and subsequent plurality of video segments and further in at least para. 0045 and 0047 for obviously identifying the at least one missing tool in absence of the determination of successive occurrence of placing the tool in the tray in one of the current and subsequent plurality of video segments. It would have been obvious 

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over the Almogaibil in view of Bashkin, and further in view of Stephens, and further in view of Fitzgerald et al. (US 9245406, A1).


     Fitzgerald teaches in at least lines 1-14, and 25-35 of Col. 9 monitored of inventoried items, and alerting comprises a time corresponding to an occurrence of removing the at least one items from the dispenser, as items as understood in the art may obviously be one missing items from the dispenser. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Almogaibil in view of Bashkin, and further in view of Stephens, and further in view of Fitzgerald to include wherein the alert comprises a time corresponding to an occurrence of removing the at least one missing tool from the tray, as illustrated above, as Almogaibil in view of Bashkin, and further in view of Stephens, and further in view of Fitzgerald are in the same field of endeavor of managing and monitoring a tool or items inventory system where at least a detecting means is configured to track tools removal, replaced or missing, as one skill in the art would appreciate Fitzgerald complements the prior arts of Almogaibil in view of Bashkin, and further in view of Stephens, in the sense that occurrence of items removed and not replaced from a list of inventoried items comprise at least time and date occurrence of the event, 

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over the Almogaibil in view of Bashkin, and further in view of Stephens, and further in view of Luckay et al. (US 2018/0189915, A1).

    Regarding claim 25 (according to method of claim 22), Almogaibil in view of Bashkin, and further in view of Stephens are silent regarding wherein further comprising: receiving an input from a user of the plurality of tools in response to 
     Luckay teaches in para. 0089-0091 receiving of an alert of a missing item, further recommending based on the alert to begin looking for item indicative of the generating recommendation to track the at least one missing item or an obvious missing tool based on said user input. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Almogaibil in view of Bashkin, and further in view of Stephens, and further in view of Luckay to include wherein receiving an input from a user of the plurality of tools in response to the alert; and generating a recommendation to track the at least one missing tool based on the user input, as illustrated above, as Almogaibil in view of Bashkin, and further in view of Stephens, and further in view of Luckay are in the same field of endeavor of managing and monitoring a tool or items inventory system where at least a detecting means is configured to track tools removal, replaced or missing, as one skill in the art would appreciate Luckay’ s receiving alert and instruction to begin tracking missing item complements the prior arts of Almogaibil in view of Bashkin, and further in view of Stephens, in the sense that occurrence of items misplaced or missing items from a list of inventoried items comprising tagged location data, enables personnel to quickly and more accurately locate the missing 

Claim(s) 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over the Almogaibil in view of Bashkin, and further in view of Stephens, and further in view of Reiter et al. (US 2015/0297313, A1).

    Regarding claim 31 (according to claim 22), Almogaibil in view of Bashkin, and further in view of Stephens are silent wherein the plurality of tools are surgical tools for medical surgery, and the at least one image sensor captures the plurality of video segments during a surgical procedure. 


    Regarding  claim 32 (according to claim 22), Almogaibil in view of Bashkin, and further in view of Stephens are silent wherein the at least one missing tool is identified by detecting the plurality of tools available in each video segment using feature extraction of the plurality of tools. 
    Reiter further teaches tracked surgical tools of the Abstract may in a case as illustrated in at least para. 0081 may be lost or missing, wherein said at least one missing tool maybe located or identified as seen in at least para. 0081 by detecting the plurality of tools available in each video segment using implied feature extraction of the plurality of tools. It would have been obvious to one of ordinary 


    Regarding claim 33 (according to claim 22), Almogaibil in view of Bashkin, and further in view of Stephens are silent wherein the feature extraction comprises using pixel comparison to determine the outline of a tool. 
    Reiter further teaches tracked surgical tools of the Abstract and para. 0081, may in a case as illustrated in at least para. 0081 lost or missing, which by extracted circumference indicative of outline of the tool enabling locating the missing tool, further obviously indicating a feature extraction comprises using known pixel comparison to determine said circumference or outline of said tool. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Almogaibil in view of Bashkin, and further in view of Stephens, and further in view of Reiter to include wherein the feature extraction comprises using pixel comparison to determine the outline of a tool, as illustrated above, as Almogaibil in view of Bashkin, and further in view of Stephens, and further in view of Reiter are in the same field of endeavor of managing and monitoring a tool or items inventory system where at least a 

Claim(s) 26, 37, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over the Almogaibil in view of Bashkin, and further in 

     Regarding claim 26 (according to claim 25), Almogaibil in view of Bashkin, and further in view of Stephens are silent is silent regarding wherein further comprising updating a user profile of the user with time stamp details of the usage of each of the plurality of tools, the image of the at least one missing tool, the user input received in response to the alert, and the recommendation generated based on the user input.
         Luckay further teaches in para. 0089-0091 the system configured to obtain via a camera at least an image of item that is missing or misplaced, further configured for receiving of an alert of a missing item, obtain from a user supervisor, user input received in response to the alert, and further recommending based on the alert to begin looking for item indicative of the generating recommendation to track the at least one missing item or an obvious missing tool based on said user input. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Almogaibil in view of Bashkin, and further in view of Stephens, and further in view of Luckay to include wherein updating the image of the at least one missing tool, the user input received in response to the alert, and the 

    Hoggle teaches in at least para. 0111, 0115, and 0133 the tracking of at least an inventory of medical tools, further to associate said tools at check-out to user accounts or departments with utilization timing or time stamp details of the usage of each of the plurality of tools, further configured in at least para. 0111, 0115, and 0133 to update the user profiles or accounts or departments of new or returned equipments, and a further case of updating the user profiles or accounts or departments of lost items with a displayed alert reports detailing lost items or the like. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Almogaibil in view of Bashkin, and further in view of Stephens, and further in view of Luckay, and further in view of Hoggle to include wherein further comprising updating a user profile of the user with time stamp details of the usage of each of the plurality of tools, as illustrated above, as Almogaibil in view of Bashkin, and further in view of Stephens, and further in view of Luckay, and further in view of Hoggle are in the same field of endeavor of managing and monitoring a tool or items inventory system where at least a detecting means is 

     Regarding claim 37 (according to claim 34), Almogaibil in view of Bashkin, and further in view of Stephens are silent regarding wherein further said processor 
         Luckay further teaches in para. 0089-0091 the system configured to obtain via a camera at least an image of item that is missing or misplaced, further configured for receiving of an alert of a missing item, obtain from a user supervisor, user input received in response to the alert, and further recommending based on the alert to begin looking for item indicative of the generating recommendation to track the at least one missing item or an obvious missing tool based on said user input. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Almogaibil in view of Bashkin, and further in view of Stephens, and further in view of Luckay to include wherein updating the image of the at least one missing tool, the user input received in response to the alert, and the recommendation generated based on the user input, as illustrated above, as Almogaibil in view of Bashkin, and further in view of Stephens, and further in view of Luckay are in the same field of endeavor of managing and monitoring a tool or items inventory system where at least a detecting means is configured to track tools removal, replaced or missing, as one skill in the art would appreciate 
   However, Almogaibil in view of Bashkin, and further in view of Stephens, and further in view of Luckay are silent regarding wherein further comprising updating a user profile of the user with time stamp details of the usage of each of the plurality of tools.


     Regarding claim 41 (according to claim 38), Almogaibil in view of Bashkin, and further in view of Stephens are silent regarding wherein instructions stored thereon further causes the at least one processor to update a user profile of the user of a user with time stamp details of the usage of each of the plurality of tools, the image of the at least one missing tool, the user input received in response to the alert, and the recommendation generated based on the user input.

   However, Almogaibil in view of Bashkin, and further in view of Stephens, and further in view of Luckay are silent regarding wherein further comprising updating a user profile of the user with time stamp details of the usage of each of the plurality of tools.
    Hoggle teaches in at least para. 0111, 0115, and 0133 the tracking of at least an inventory of medical tools, further to associate said tools at check-out to user accounts or departments with utilization timing or time stamp details of the usage of each of the plurality of tools, further configured in at least para. 0111, 0115, and 0133 to update the user profiles or accounts or departments of new or returned 

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        9/9/2021